Citation Nr: 0629658	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  96-39 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
major depression, and psychosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty for training from October 
1989 to March 1990, and her DD Form 214 indicates that she 
was separated from service on the basis of relief from active 
duty training.  

This case was remanded to the RO for additional development 
of the record in May 1999 and September 2003.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

Subsequent to the Board's September 2003 remand, the RO has 
obtained the veteran's service medical records.  

The veteran's May 1989 medical history and examination 
reports are negative for any mental health complaints.  
During service, her medical treatment was limited to a right 
hand splinter; gynecological symptoms; urethral symptoms; a 
heat rash; right foot symptoms; severe cramps with nausea and 
dizziness; and a cold.

Following service, the veteran was seen by a social worker in 
September 1992 following a reported incident of domestic 
violence.  

A New York state agency examination report from September 
1993 indicates that the veteran had begun psychotherapy in 
September 1992 to work through issues related to past 
physical abuse.  She was noted to have symptoms of post-
traumatic stress disorder, and the treating diagnosis was 
that of major depression, rule out post-traumatic stress 
disorder.  

In November 1995, the veteran underwent a VA psychiatric 
examination, and the examiner rendered an Axis I diagnosis of 
a history of major depressive disorder with psychotic 
features and panic attacks.  A Global Assessment of 
Functioning (GAF) score of 48 was rendered.  

A VA psychiatric record from May 1997 reflects that the 
veteran, who was then 38 years old, reported being depressed 
since age 19.  She also described hearing a "voice" during 
basic training.  

During her January 2005 VA psychiatric examination, the 
veteran reported she was hospitalized for gas inhalation 
during service and that this "caused her nervous 
condition."  The examiner, in a May 2005 addendum, rendered 
an Axis I diagnosis of schizophrenia, undifferentiated type.  

The veteran underwent a further VA psychiatric examination in 
February 2006, during which she asserted that she had PTSD 
symptoms resulting from being raped at age 15.  She also 
noted that she was harassed by a sergeant during basic 
training and was exposed "to inhaled gas" during training 
in Virginia.  The Axis I diagnoses included those of major 
depression with psychosis, PTSD from childhood, and panic 
disorder.  

The examiner further noted that the veteran's PTSD "as well 
as her characterologic vulnerabilities, and concrete, limited 
cognitive abilities" were aggravated by events during 
service, particularly gas inhalation.  Regardless of whether 
the effect of the gas exposure was biological or 
physiological in nature, it "was perceived as a trauma to 
her and [might] have (at least as likely as not) contributed 
to her panic attacks later and depression."  

As the PTSD stressors cited in the February 2006 VA 
examination reports are not indicated in the service medical 
records, the Board finds that it would be helpful for the RO 
to contact the United States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records) to obtain the records of the 
veteran's company (listed in the DD Form 214 as "CO C QM 
BDE") at Ft. Lee, Virginia.  Prior to this request, however, 
the veteran should be requested to provide additional details 
as to her reported stressors.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be contacted so as 
to provide additional details of her 
claimed in-service stressors, including 
harassment from a sergeant and exposure 
to gas.  She should be requested to 
provide the relevant dates, the name of 
the sergeant, and a description of the 
nature of her gas exposure.  

2.  Then, the RO should provide a summary 
of the veteran's claimed stressors to the 
JSRRC and request efforts to corroborate 
such stressors, as well as copies of the 
records of her military unit during her 
period of active duty for training.  All 
records received by the RO must be added 
to the claims file.  

3.  Upon completion of the requested 
development, the RO should readjudicate 
the veteran's claim of service connection 
for a psychiatric disorder, to include 
PTSD, major depression, and psychosis.  
If the determination of this claim 
remains unfavorable, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
allowed a reasonable period of time in 
which to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


